Citation Nr: 1439930	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-28 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for lumbosacral strain for the period prior to December 29, 2008.

2.  Entitlement to a disability rating in excess of 40 percent for lumbosacral strain for the period since December 29, 2008. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to September 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Offices (RO) in Boston, Massachusetts and Wilmington, Delaware (RO).  The Veteran's case comes from the RO in Wilmington, Delaware.   


FINDINGS OF FACT

1.  For the period prior to December 29, 2008, lumbosacral strain was manifested by pain, tenderness, muscle spasm, limitation of forward flexion to 80 degrees at the most, and combined range of motion of the thoracolumbar spine to no less than 195 degrees; and incapacitating episodes were not shown.  

2.  For the period since December 29, 2008, lumbosacral strain was manifested by pain, tenderness, and limitation of forward flexion to 30 degrees at the most; and incapacitating episodes were not shown.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for lumbosacral strain for the period prior to December 29, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).

2.  The criteria for a disability rating in excess of 40 percent for lumbosacral strain for the period since December 29, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's March 2005 and June 2006 letters to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim at issue herein.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence. 

Additionally, the May 2008 letter to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claim for a higher rating.  Moreover, these letters informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, in April 2011, the Veteran was provided an opportunity to testify before the Board.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the October 2006, March 2009, and November 2011 VA examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id.  In compliance with the Board's October 2011 remand, the aforementioned November 2011 VA examination was obtained to ascertain the current severity of the Veteran's lumbosacral strain disorder.  Based on the foregoing, the Board concludes that there has been substantial compliance with the October 2011 remand directives with respect to the issue decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection was granted for low back pain, by a rating decision dated in April 1970, and a 10 percent disability rating was assigned, effective from September 26, 1969.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1969).  By rating decision dated in November 1974, the Veteran's service-connected low back strain rating was decreased to a noncompensable rating, effective September 13, 1974.  See Id.  In December 2004, the Veteran initiated the current claim seeking entitlement to an increased rating for his recharacterized service-connected lumbosacral strain.  By a May 2005 rating decision, the RO increased the disability rating for the Veteran's service-connected lumbosacral strain from noncompensable to 10 percent disabling, effective from July 12, 2004.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004).  By a May 2008 rating decision, the RO increased the disability rating to 40 percent disabling, effective December 29, 2008.  See Id.  

Lumbosacral strain is evaluated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).  

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  38 C.F.R. § 4.71a, General Rating Formula.  A 10 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id. 

Associated objective neurologic abnormalities are rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  Id at Note (2). The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Id.  


Prior to December 29, 2008

VA outpatient treatment records dated in June 2004 through November 2004 demonstrate that the Veteran reported constant low back pain.  A magnetic resonance image test (MRI) of the lumbosacral spine dated in July 2004 suggests a small central protrusion of L5-S1, minor annual bulge with neural impact at L4-5.  The examiner noted that there was no significant or minor abnormality.  A November 2004 record notes that straight leg test was negative for pain; the assessment was chronic low back pain.

A March 2005 private treatment records notes the Veteran's report of low back pain with periodic tingling of the feet.  The Veteran reported that he was unable to work for ten months in 2004 due to such pain.  Physical examination revealed muscle spasm and tenderness in the lumbar spine.  Straight leg test was positive, bilaterally.  Range of motion of the thoracolumbar spine resulted in flexion to 80 degrees; extension to 30 degrees; right lateral flexion to 30 degrees; left lateral flexion to 30 degrees; right rotation to 30 degrees; and left rotation to 25 degrees.   

In October 2006, the Veteran underwent a VA examination, during which he reported that he experienced increased pain over the past three to four years.  Specifically, he reported that he was unable to sit or walk for more than approximately 20 minutes due to pain.  The Veteran reported that he took Tylenol for the pain.  He reported that he previously worked as a product manager until he stopped due to back pain.  The Veteran reported that he was unable to participate in recreational activities due to back pain.  Physical examination revealed the following range of motion of the thoracolumbar spine:  forward flexion to 80 degrees; extension to 40 degrees; left lateral flexion to 30 degrees; right lateral flexion to 30 degrees; left lateral rotation to 30 degrees; and right lateral rotation to 30 degrees.  There was no evidence of tenderness or muscle spasm.  Motor strength was 5/5 in the lower extremities.  Sensory distribution was grossly intact.  Reflexes were 2+ in the lower extremities.  X-rays of the thoracolumbar spine were noted as normal.  

A November 2006 VA outpatient treatment record notes the Veteran's report of low back pain.  He stated that the pain did not radiate to his lower extremities.  He denied any changes regarding the bowel or bladder.  The examiner noted that the May 2006 x-rays of the thoracolumbar spine were negative.  A December 2006 VA outpatient treatment record indicates a diagnosis of a lumbar spine strain; the Veteran declined physical therapy for his strain.  

A November 2007 VA outpatient treatment record notes the Veteran's report of low back pain for the past six months.  

Considering the pertinent evidence of record in light of the criteria detailed above, the Board finds that the criteria for a rating in excess of 10 percent for the Veteran's lumbosacral strain for the period prior to December 29, 2008, have not been met.  38 C.F.R. § 4.71a, General Rating Formula; see also Hart, 21 Vet. App. at 505.  To warrant a rating in excess of 10 percent, forward flexion of the thoracolumbar spine 
must be greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine must not be greater than 120 degrees; or there must be muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula.  Again, such impairment is not documented by the evidence of record.  A March 2005 private record revealed forward flexion to 80 degrees, a combined range of motion of 195 degrees, and muscle spasm; however, there was no evidence that it resulted in an abnormal gait or abnormal spinal contour.  VA examination in October 2006 revealed forward flexion to 80 degrees, a combined range of motion of 230 degrees, and there was no evidence of muscle spasm or guarding.  In addition, incapacitating episodes due to intervertebral disc syndrome have not been shown.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based On Incapacitating Episodes (2013).  

The Board has considered additional functional limitation due to factors such as pain and weakness.  See 38 C.F.R. §§ 4.40, 4.45.  During the October 2006 VA examination there was no objective evidence of painful motion on forward flexion, and the Veteran demonstrated useful range of motion to 80 degrees.  In addition, there is no evidence of record of additional limitation of range of motion or functional impairment upon repetitive motion testing.  The Veteran further has not identified or submitted any competent evidence demonstrating that his service-connected lumbosacral strain is more disabling than currently evaluated.  For these reasons, a rating in excess of 10 percent is not warranted for the rating period prior to December 29, 2008.

Since December 2008

In March 2009, the Veteran underwent a VA examination, during which he reported that he experienced constant low back pain on a daily basis.  He indicated that the pain did not radiate to his lower extremities.  The Veteran reported that he took prescription medication for his pain.  He indicated that he currently worked as a maintenance man, but missed about four days of work over the past year as a result of pain.  The Veteran denied any incapacitating episodes over the last 12 months due to his low back disorder.  Physical examination revealed the following range of motion of the thoracolumbar spine:  forward flexion to 30 degrees; extension to 10 degrees; left lateral rotation to 15 degrees; right lateral rotation to 15 degrees; left lateral flexion to 15 degrees; and right lateral flexion to 15 degrees.  Upon repetitive range of motion testing, the Veteran demonstrated the aforementioned ranges of motion of the thoracolumbar spine.  There was no additional loss of range of motion due to pain, fatigue, weakness, or incoordination.  Neurological examination revealed normal sensory and motor testing.  The examiner diagnosed a chronic low back sprain that did not radiate to the lower extremities.  

An April 2009 VA outpatient treatment record notes the Veteran's report of 8/10 low back pain.  He denied incontinence, as well as radiating pain to the lower extremities.  A June 2009 record notes the Veteran's report that his low back pain did not radiate to his legs.    

During an April 2011 hearing before the Board, the Veteran's spouse testified that the Veteran has difficulty standing for more than 20 minutes, as well as difficulty lifting things as a result of back pain.  The Veteran testified that he had problems getting in and out of the car.  He further stated that he sometimes had tingling pain and numbness in his right leg.  The Veteran stated that his back pain was constant and throbbing.         

In November 2011, the Veteran underwent a VA examination, during which he reported that he experienced constant daily pain, however, he denied having any flare-ups.  He further indicated that he experienced intermittent radicular pain of the right lower extremity.  The Veteran reported that his back disorder impacted his ability to work, as he had significant pain when lifting, bending, or twisting.  He stated that he was currently unemployed.  Physical examination revealed the following range of motion of the thoracolumbar spine:  forward flexion to 70 degrees with pain at 45 degrees; extension to 10 degrees with pain at 5 degrees; right lateral flexion to 20 degrees with pain at 5 degrees; left lateral flexion to 30 degrees with pain at 5 degrees; right lateral rotation to 15 degrees with pain at 5 degrees; and left lateral rotation to 30 degrees with pain at 5 degrees.  Upon repetitive range of motion testing, forward flexion was to 60 degrees, extension was to 10 degrees, right lateral flexion was to 20 degrees, left lateral flexion was to 30 degrees, right lateral rotation was to 15 degrees, and left lateral rotation was to 30 degrees.  The examiner commented that upon repetitive testing, the Veteran had additional loss of range of motion, namely forward flexion that resulted in functional impairment.  There was evidence of localized tenderness to palpation of the low back.  There was no evidence of guarding or muscle spasm.  Muscle strength testing of the lower extremities was normal; there was no evidence of muscle atrophy.  Upon reflex and sensory examination, the lower extremities were normal.  Straight leg test was negative, bilaterally.  There were no neurological abnormalities.  There was no evidence of intervertebral disc syndrome.  X-rays were negative; there was no evidence of arthritis or vertebral fracture.  

Upon review of the claims file, the examiner diagnosed a lumbar strain.  The examiner remarked that the Veteran had chronic pain as a result of such diagnosis, as well as mild functional impairment due to pain upon repetitive range of motion testing.  The examiner stated that the Veteran had complaints of back pain with palpation over the lumbar paraspinal musculature; however, he indicated that there was no objective evidence of neurological manifestations due to the low back disorder.  The examiner further stated that there was no evidence of complete or incomplete paralysis of the lower extremity nerves, as the Veteran's reflex and sensory examinations were intact.       

The criteria for a disability rating in excess of 40 percent for the Veteran's lumbosacral strain for the period since December 29, 2008, have not been met.  38 C.F.R. § 4.71a, General Rating Formula; see also Hart, 21 Vet. App. at 505.  To warrant a rating in excess of 40 percent, there must be unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula.  Again, such impairment is not documented by the evidence of record. Specifically, there is no evidence of any ankylosis of the thoracolumbar spine during the rating period on appeal, to include the March 2009 and November 2011 VA examinations.  In addition, incapacitating episodes due to intervertebral disc syndrome have not been shown.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based On Incapacitating Episodes.  

The Board has considered additional functional limitation due to factors such as pain and weakness.  See 38 C.F.R. §§ 4.40, 4.45.  During the March 2009 VA examination there was no objective evidence of painful motion on forward flexion, and the Veteran demonstrated useful range of motion to 30 degrees.  In addition, upon repetitive range of motion testing, there was no additional loss of range of motion or functional impairment.  During the November 2011 VA examination, there was evidence of painful motion, as the Veteran demonstrated forward flexion to 70 degrees, with pain beginning at 45 degrees.  However, upon repetitive testing, the Veteran demonstrated forward flexion to 60 degrees, without objective evidence of pain.  The examiner indicated that the Veteran had functional impairment of the low back, to include pain on movement; however, the Board finds that the Veteran's 40 percent rating contemplates forward flexion to 45 degrees.  The Veteran further has not identified or submitted any competent evidence demonstrating that his service-connected lumbosacral strain is more disabling than currently evaluated.  For these reasons, a rating in excess of 40 percent is not warranted for the rating period since December 29, 2008.


Other Considerations

Furthermore, the Board has considered whether separate ratings are warranted for neurological impairment associated with the Veteran's low back disorder for the entire rating period on appeal.  In this regard, during the aforementioned March 2005 private treatment, the Veteran reported that he experienced tingling of his feet.  Similarly, during the April 2011 hearing before the Board, the Veteran reported that he experienced numbness and tingling of his right leg.  Further, during the November 2011 VA examination, the Veteran indicated that he experienced radiating pain to his right leg.  However, upon VA examination in October 2006, the Veteran's motor strength was 5/5 in the lower extremities, sensory distribution was grossly intact, and reflexes were 2+ in the lower extremities.  Moreover, a November 2006 VA outpatient treatment record notes the Veteran's report that his low back pain did not radiate to his lower extremities, and he denied any changes regarding his bowel or bladder.  In addition, during the March 2009 VA examination, the Veteran denied radiating pain to the lower extremities.  Moreover, despite the Veteran's complaints of radiating pain, upon VA examination in November 2011, there was no evidence of any neurological abnormalities or findings related to the low back disorder, as reflex, sensory, and muscle strength examinations were normal and straight leg test was negative bilaterally.  

The Veteran's statements are competent evidence as to the manifestations of his service-connected low back disorder and have been considered by the medical examiners and in this decision.  However, the Board finds the medical evidence, to include the clinical testing as to the specific requirements for an increased rating under the Rating Schedule, is more probative to the issue of whether an increased rating for his service-connected low back disorder is warranted.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Id. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

With respect to extraschedular consideration, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings for his service-connected lumbosacral strain, inadequate.  Such disorder is evaluated pursuant to 38 C.F.R. § 4.71a, General Rating Formula, the criteria of, which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  The Veteran's lumbosacral strain is manifested by pain, tenderness, muscle spasm, limitation of forward flexion to 80 degrees at the most, and combined range of motion of the thoracolumbar spine to no less than 195 degrees prior to December 29, 2008.  Subsequent to December 29, 2008, this disorder is manifested by pain, tenderness, and limitation of forward flexion to 30 degrees at the most.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's service-connected lumbosacral strain symptomatology and treatment are congruent with the disability picture represented by the ratings assigned.  Ratings in excess of 10 percent and 40 percent are provided for certain manifestations of the service-connected lumbosacral strain, but the medical evidence demonstrate that those manifestations were not present throughout the pendency of this appeal.  The criteria for the assigned ratings reasonably describe the Veteran's service-connected lumbosacral strain disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Thun, 22 Vet. App. at 115. 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected lumbosacral strain, the evidence shows no distinct periods of time during the appeal period other than the staged ratings currently in effect, when the Veteran's service-connected lumbosacral strain disorder varied to such an extent that ratings greater or less than those assigned would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as discussed above, as the preponderance of the evidence is against a rating in excess of 10 percent for lumbosacral strain prior to December 29, 2008, and against a rating in excess of 40 percent for such disorder since December 29, 2008, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 10 percent for lumbosacral strain for the period prior to December 29, 2008, is denied.

A disability rating in excess of 40 percent for lumbosacral strain for the period since December 29, 2008, is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


